Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Reginald Leon Edwards appeals the district court’s order denying his motion for reconsideration of the order granting Edwards’ § 18 U.S.C. § 3582(c) (2006) motion for modification of sentence. We have reviewed the record and find no reversible error. Therefore we affirm for the reasons stated by the district court. United States v. Edwards, No. 6:07-cr00014-nkm-1 (W.D.Va. Nov. 5, 2008). We dispense with oral argument because the facts and *261legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.